WIGGINTON, Judge
(specially concurring) .
I am in full accord with the opinion written by Chief Judge STURGIS. There is present in the record, but omitted from the opinion, a situation which is worthy of mention, as it points up the gross injustice which resulted from the erroneous procedure followed by the trial court.
After entry of the summary judgment appealed from, the plaintiffs applied for and there was issued by the court a writ of assistance, commanding the sheriff to remove the defendant from the land described in the complaint and in the summary judgment and to place the plaintiffs in possession thereof. In executing this writ the sheriff removed the defendant, his family and belongings from the dwelling occupied by him and which he claimed throughout this proceeding was located on the ljnd described in his answer which the trial court found to be a different piece of property from that described in the complaint. Thus by the entry of summary judgment, the defendant was denied the right to a trial by jury on the material issue of whether the land possessed and occupied by him was in fact the land owned by him and described in his answer, and was not the same parcel of land owned by plaintiffs which was described in the complaint.